736 F.2d 56
Edward R. MULROY, d/b/a Mulroy Dairy Farms, Plaintiff-Appellant,v.John R. BLOCK, Secretary of the United States Department ofAgriculture, Defendant-Appellee.
No. 1304, Docket 84-6025.
United States Court of Appeals,Second Circuit.
Argued June 1, 1984.Decided June 7, 1984.

John Benjamin Carroll, Syracuse, N.Y.  (Carroll, Carroll, Butz, Storinge & Young, Syracuse, N.Y., of counsel), for plaintiff-appellant.
Douglas Letter, Atty., Appellate Staff, Civil Division, Dept. of Justice, Washington, D.C.  (Frederick J. Scullin, Jr., U.S. Atty., Syracuse, N.Y., Richard K. Willard, Acting Asst. Atty. Gen., Leonard Schaitman, Atty., Dept. of Justice, Washington, D.C., of counsel), for defendant-appellee.
Before FEINBERG, Chief Judge, and KAUFMAN and PIERCE, Circuit Judges.
PER CURIAM:


1
Edward Mulroy appeals from a judgment of the United States District Court for the Northern District of New York, Howard G. Munson, C.J., granting appellee's motion for summary judgment.  Appellant sought to enjoin the Secretary of Agriculture from collecting deductions on the proceeds of commercial milk sales pursuant to section 101 of the Omnibus Budget Reconciliation Act of 1982, Pub.L. No. 97-253, 96 Stat. 763 (codified at 7 U.S.C. Sec. 1446(d) (amended 1983)).  Appellant raises numerous objections to the statute and to the manner in which the Secretary implemented the deduction program.  Having considered all of appellant's arguments, we affirm the judgment of the district court, for the reasons set forth in Chief Judge Munson's two opinions, which are reported at 569 F.Supp. 256 and at 574 F.Supp. 194 (N.D.N.Y.1983).  We note that arguments similar to those raised by appellant were also rejected in thorough opinions by the United States Court of Appeals for the Fourth Circuit in South Carolina ex rel. Tindal v. Block, 717 F.2d 874 (4th Cir.1983), cert. denied, --- U.S. ----, 104 S.Ct. 1444, 79 L.Ed.2d 764 (1984), and by the United States District Court for the Southern District of New York in Mandel v. Block, 573 F.Supp. 1522 (S.D.N.Y.1983).


2
Judgment affirmed.